  4:21-cv-03004-RGK-PRSE Doc # 12 Filed: 02/03/21 Page 1 of 2 - Page ID # 70




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAVID GILLS and DUKHAN MUMIN,                                4:21CV3004

                     Plaintiffs,
                                                         MEMORANDUM
       vs.                                                AND ORDER

SCOTT R. FRAKES, et al.,

                     Defendants.


       This matter is before the court on its own motion. In a memorandum and order
entered on February 2, 2021 (Filing No. 11), Plaintiff Dukhan Mumin was granted
leave to proceed in forma pauperis (“IFP”). Upon further review, the court finds such
memorandum and order was entered in error.

       As stated in the Prison Litigation Reform Act, a prisoner cannot “bring a civil
action ... or proceeding [IFP] if the prisoner has, on 3 or more prior occasions, while
incarcerated or detained in any facility, brought an action ... in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to
state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. §1915(g).

       Plaintiff Dukhan Mumin, while a prisoner, has filed three or more prior cases
in this court that were dismissed as frivolous or for failure to state a claim, and has
been denied IFP status for that reason. See Dukhan Mumin v. Scott Frakes, et al.,
Case No. 4:17-cv-3032-RGK-PRSE (listing cases).

       Accordingly, Plaintiff Dukhan Mumin has 30 days, until March 5, 2021, to
show cause why this matter should not be dismissed pursuant to 28 U.S.C. §1915(g).
Alternatively, Plaintiff may pay the full $402.00 filing and administrative fees no
later than March 5, 2021. In the absence of good cause shown or the payment of the
  4:21-cv-03004-RGK-PRSE Doc # 12 Filed: 02/03/21 Page 2 of 2 - Page ID # 71




necessary fees, this matter will be dismissed without further notice with respect to
all claims alleged by Plaintiff Dukhan Mumin.

      IT IS THEREFORE ORDERED:

       1.    The court’s Memorandum and Order granting Plaintiff Dukhan Mumin
leave to proceed IFP (Filing No. 11) is set aside and vacated.

      2.    Plaintiff has 30 days to either show cause for why this case should not
be dismissed pursuant to 28 U.S.C. § 1915(g) or pay the court’s $402.00 filing and
administrative fees.

       3.    The clerk’s office is directed to set a pro se case management deadline
in this matter with the following text: March 5, 2021: deadline for Plaintiff to show
cause or pay fees.

      Dated this 3rd day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         2
